The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, line 10, the phrase “the second robot alignment arm” is recited twice for no apparent reason.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al (US 6,655,901) in view of Blank (US 9,299,598) and Hiroki (US 8,562,275), all previously cited.
With regard first to claim 20, Tsubota shows a transfer robot assembly R comprising:
a transfer robot platform 31 configured to support a transfer robot 3 (includes at least 30 and 32-34), wherein the transfer robot is mounted on the transfer robot platform (Fig. 4);
wherein the transfer robot mounted on the transfer robot platform includes an end effector 30 and an arm segment 33 (and/or 34) connected between the end effector and the transfer robot platform;

the second robot alignment arm connected to the first robot alignment arm and to a mounting chassis 1;
wherein the transfer robot assembly is configured to (i) actuate the first robot alignment arm and the second robot alignment arm to raise and lower the transfer robot platform to adjust a position of the transfer robot platform in a vertical direction and (ii) actuate the first robot alignment arm and the second robot alignment arm to adjust the position of the transfer robot platform in a horizontal direction (Figs. 6-9 and col. 8:8-60).
*Note: in the prior Office action, the examiner noted that even though Tsubota is disclosed as being an improvement over the prior art robot assembly shown in Figs. 12 and 13 in that it has three alignment arms 21-23 rather than the two arms 91 and 92 of the prior art, the claim language did not preclude more than two alignment arms, and further, the two-armed prior art robot met the claim limitations. Applicant attempts to overcome the former interpretation by now reciting that the first arm is connected to the platform and the second arm and that the second arm is connected to the first arm and the chassis, rather than merely “between” these elements, as previously claimed. Even as so amended, however, the claim still does not define over what is shown by Tsubota. First, the claim does not require a direct connection of any of these elements, i.e., it does not preclude the intervening “third” arm 23, because the first and second arms 22 and 21 would still be at least indirectly connected to each other in the manner claimed. did not state in the previous Office action that Tsubota failed to disclose a robot with two alignment arms or that the three arm configuration would render the two arm configuration obvious. Rather, the examiner clearly stated that both the three arm configuration disclosed by Tsubota and the two arm prior art configuration met (i.e., anticipated) the claim limitation as previously presented (and they still do). This part of the rejection does not involve the concept of obviousness. 
However, Tsubota does not show the transfer robot assembly to be arranged within an ATV transfer module, wherein the mounting chassis is an element of the ATV transfer module, or wherein the transfer robot is configured to fold into a folded configuration having a narrow profile such that the end effector and the arm segment are coaxially aligned in the horizontal direction with the end effector positioned over the 
However, it is noted that the robot is disclosed for use in either a semiconductor or LCD manufacturing equipment environment, wherein the end effector can be used for transferring workpieces such as semiconductor wafers or LCD panels between workpiece stockers 62 and a processing apparatus (not shown). See Figs. 8, 9 and 11, col. 1:6-24, and col. 4:4-8. It is also noted that while the particular end effector shown in the drawings is optimized specifically for handling large, heavy, rectangular LCD panels 7, it would not necessarily need to have such a construction when used for handling smaller, lighter, round semiconductor wafers. Further note that the end effector may hold the article thereon by carrying, clamping, suction, magnetic attraction or any other means for holding the workpiece (col. 3:44-49).
Applicant asserts that the examiner’s above statement regarding handling wafers instead of LCD panels is not evidenced from within Tsubota. Again, Tsubota, in the passages noted above, specifically discloses that the robot could be used in a semiconductor wafer processing environment instead of for transferring LCD panels. Anyone having ordinary skill in the art would know not only that semiconductor wafers are typically handled in clean room conditions in transfer chambers between areas of atmospheric pressure and areas of vacuum pressure where processing takes place, but also that such wafers are typically round, small and light in comparison to rectangular, large and heavy glass LCD panels. Thus, while Tsubota may not explicitly disclose use 
As such, one of ordinary skill in the art would logically conclude that if the transfer robot assembly of Tsubota was utilized for transferring wafers (instead of LCD panels) between a stocker and processing equipment in a semiconductor manufacturing equipment environment, it would likely be arranged in an ATV transfer module, or at the very least, arranging it in such a module would have been an obvious design expediency.
Furthermore, even if Tsubota alone is not deemed to sufficiently suggest the obviousness of being utilized in an ATV transfer module, Hiroki shows a semiconductor processing system, including a transfer robot assembly 17 arranged within an ATV transfer module 13, wherein at least the Figs. 1-5 embodiment of the transfer robot assembly is substantially similar to the two arm prior art robot described in Tsubota and comprises a transfer robot platform 18A configured to support a transfer robot 19A, wherein the transfer robot is mounted on the transfer robot platform (Fig. 5) and includes an end effector 30 and an arm segment 19y connected between the end effector arm and the transfer robot platform, a first robot alignment arm 23 connected to the transfer robot platform and to a second robot alignment arm 22, the second robot alignment arm connected to the first robot alignment arm and to a mounting chassis 21 of the ATV transfer module (Fig. 1, noting that robot assembly 17 in ATV transfer module 13 is identical to the robot assembly 17 in chamber 3; see col. 5:8-15), wherein the transfer robot assembly is configured to (i) actuate the first robot alignment arm and the second robot alignment arm to raise and lower the transfer robot platform to adjust a 
Additionally, Blank shows a robot used for transferring semiconductor wafers between two locations in a semiconductor manufacturing environment, wherein one location may be a cassette or FOUP (i.e., stocker) and the other location may be a load lock (col. 4:4-7, col. 6:3-7, col. 10:31-61, col. 11:10-62, col. 14:12-59, col. 20:5-23). Although not explicitly disclosed, one of ordinary skill in the art would logically conclude that the robot would be arranged in an ATV transfer module when used in such a manner. Blank further discloses the transfer robot configured to fold into a folded configuration having a narrow profile such that an end effector 114 and arm segment 112 thereof are coaxially aligned in a horizontal direction with the end effector positioned over the arm segment (Figs. 1-2, 4B-C, 5B-C, 6A-B), wherein in the folded configuration the end effector is substantially parallel to a horizontal surface of a mounting chassis 106 of the ATV transfer module.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Tsubota by arranging the transfer robot assembly within an ATV transfer module (to any extent the limitation may be considered to define over Tsubota), wherein the mounting chassis was an element of the ATV transfer module, wherein the transfer robot was configured to fold into a folded configuration having a narrow profile such that the end effector and the arm segment were coaxially aligned in the horizontal direction with the end effector positioned over the arm segment, and wherein in the folded configuration the end effector was 
Re claim 21, Blank further teaches the transfer robot to include an integrated substrate aligner 108 such that, when in the folded configuration, the end effector is positioned over the integrated substrate aligner (see at least Fig. 1A). This feature would obviously be included in the apparatus of Tsubota when modified as above to provide a convenient means of aligning wafers for processing without necessitating a separate alignment station.
Re claim 24, the transfer robot assembly of the apparatus of Tsubota as modified occupies less than 50% of “an overall depth”, as broadly claimed, of the ATV transfer module, noting that a depth has not been defined as any particular direction or dimension. For example, it occupies less than 50% of the “Y” direction, and, at least when in the lowered position as in Figs. 8-10, it occupies less than 50% of the “Z” direction.
Re claim 1, Tsubota further discloses the second alignment arm to be configured to rotate about a pivot point C3 or C4 (or 93b of the prior art) relative to the first alignment arm (noting that, unlike claim 20 discussed above, claim 1 merely requires the first and second arms to be connected “between” the respective components).
Further, Hiroki shows that the ATV transfer module comprises (see Fig.3):
a first side configured to interface with at least one loading station 15; 

a second side, opposite the first side, configured to interface with the at least one load lock, wherein the transfer robot assembly is arranged adjacent to the second side.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have additionally modified the apparatus of Tsubota such that the ATV transfer module comprised a first side configured to interface with at least one loading station, wherein the transfer robot assembly was configured to transfer substrates between the at least one loading station and at least one load lock arranged between the ATV transfer module and a VTM, and a second side, opposite the first side, configured to interface with the at least one load lock, wherein the transfer robot assembly was arranged adjacent to the second side, as taught by Hiroki, as this would merely be the use of a well-known and art recognized configuration of an ATV transfer module in a substrate processing system that would be suitable for use in the apparatus of Tsubota in order to transfer semiconductor wafers between stockers (loading stations) and a processing area (via load locks), and would neither require undue experimentation nor produce unexpected results.
Further still, Blank shows that when in the folded configuration, the end effector and arm segment would be substantially parallel to a second side of an ATV transfer module (implicit from at least Figs. 4A and 4D, where Fig. 4A show the first location 438 and Fig. 4D shows the second location 440).
.

Claims 2-6, 8, 16-19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al in view of Blank and Hiroki, as applied to claim 1 above, and further in view of Weiss et al (US 10,278,501 or corresponding US 2015/0311102, previously cited).
Tsubota as modified does not show that the at least one load lock extends through the second side into an interior volume of the ATV transfer module, wherein the percentage of the load lock which is located within the interior volume of the ATV is at least approximately 30%, 50% or 70%.
However, Weiss shows an ATV transfer module 105 for a substrate processing tool 100, the ATV transfer module comprising:
a first side configured to interface with at least one loading station 110; a transfer robot assembly 105R arranged within the ATV transfer module, wherein the transfer robot assembly is configured to transfer substrates between the at least one loading station and at least one load lock 104 arranged between the ATV transfer module and a VTM 108; and

Weiss additionally discloses that the at least one load lock extends through the second side into an interior volume of the ATV transfer module (see Fig. 1 and col. 4:40-60).
Weiss further discloses that robot 105R may be “any suitable robot type” and would inherently need horizontal and vertical movement capabilities in order to reach all of the substrates at the loading stations 110 and the plurality of horizontally and vertically spaced load locks 104, as shown in Figs. 1 and 2A-2C (note col. 4:23-39). As such, the robot of Weiss would need to have substantially similar movement capabilities as that of Tsubota.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have still further modified the apparatus of Tsubota such that the load locks extended through the second side into the interior of the ATV module, as shown by Weiss, to reduce the overall footprint of the system.
Although Weiss does not specifically disclose the percentage of the load lock which is located within the interior volume of the ATV to be at least approximately 30%, 50% or 70%, it would have been obvious for one of ordinary skill in the art at the time of the invention to have additionally modified the apparatus of Tsubota such that the percentage of the load lock that was located within the ATV corresponded to such percentages, as it has been held that where the general conditions of a claim are met, 
Re claim 5, the ATV transfer module of Weiss is a factory interface (col. 3:58), which corresponds to an EFEM. Hiroki’s transfer module 13 also corresponds to an EFEM, even though that term is not explicitly used.
Re claim 6, the load locks of Weiss include upper and lower load locks arranged one above the other (Weiss, Figs. 2a-c and col. 4:30-39). Hiroki also discloses this structure (Fig. 1). This feature would obviously be included in the apparatus of Tsubota when modified as above.
Re claim 8, the transfer robot assemblies of Weiss and Hiroki can access both the upper and lower load locks. Again, this feature would obviously be included in Tsubota as modified, especially since the robot of Tsubota can move vertically.
Re claim 16, Weiss shows a substrate processing tool 100 including the ATV transfer module 105 of claim 1 and the VTM 108. As noted previously, Hiroki also shows similar structure (Fig. 3). Further, one of ordinary skill in the art would logically conclude that the semiconductor manufacturing equipment described by Tsubota would include substantially equivalent structure.
Re claim 17, the VTM of Weiss includes three process modules 103A-C arranged on a first side of the VTM and three process modules 103D-F arranged on a second side of the VTM opposite the first side, as broadly claimed (Fig. 1). Hiroki shows similar structure in Fig. 3. Again, the inclusion of such features in the apparatus of Tsubota follows logically when modified as above.

However, Hiroki further shows the plurality of process modules to be arranged in a vertically stacked configuration (see Fig. 2 and col. 4:38-44).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have yet further modified the apparatus of Tsubota by arranging the plurality of process chambers in a vertically stacked configuration, as taught by Hiroki, to increase the throughput of the system without enlarging its footprint, especially since the vacuum transfer robot of Tsubota as modified has vertical movement capability in order to access the vertically arranged load locks.
Re claim 19, as noted previously, both Weiss and Hiroki show the ATV transfer module to include at least one loading station and at least two vertically arranged load locks located on an opposite side of the at least one loading station, wherein the transfer robot assembly is configured to transfer a substrate from the at least one loading station to one of the at least two vertically arranged load locks. Again, such features would obviously be included in the apparatus of Tsubota when modified as above.
Claims 22 and 23 are treated in the same manner as analogous claims 21 and 24 in par. 7 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al in view of Blank, Hiroki and Weiss et al, as applied to claims 1 and 6 above, and further in view of Genov et al (US 6,142,722, previously cited).

However, as noted in prior Office actions, Genov shows in Figs. 3-4 a plurality of horizontally spaced loading stations 81-84 that each include a plurality of vertically spaced stations arranged one above the other.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have still further modified the apparatus of Tsubota by providing the at least one loading station with first and second stations arranged vertically one above the other, as taught by Genov, to increase the capacity of the loading station without enlarging its footprint, especially since the robot assembly of Tsubota as modified has vertical movement capability in order to access the vertically arranged load locks, as noted above.

Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. First, it is noted that several of applicant’s arguments have been addressed above within the context of the rejections. These arguments will not be further addressed here. Also, it is noted that applicant asserts that claim 20 has been amended to recite that the end effector and arm segment of the transfer robot are parallel to the second side of the ATV transfer module when in the folded configuration. However, while claim 1 has been amended in this fashion, claim 20 has in fact been amended to recite that the end effector is parallel to a horizontal surface of the mounting chassis. Applicant does not address this limitation in his arguments.
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakaue et al shows a robot assembly in an ATV transfer module having a folded configuration in which an end effector and arm segment of the robot are parallel to a second side of the module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/James Keenan/
Primary Examiner
Art Unit 3652

3/14/22